Title: To George Washington from Major General Artemas Ward, 9 January 1776 [letter not found]
From: Ward, Artemas
To: Washington, George


	Letter not found: from Major General Artemas Ward, 9 Jan. 1776. On this date Horatio Gates wrote to Ward: “By His Excellencys Command, I am to acquaint you in Answer to your Letter of this morning, by The Orderly Adjutant: that he approves for the present of your sending the Remainder of Captain Bisels Company to Squantum but thinks hereafter a Good Militia Company had better be Station’d at that post, as the less the Establish’d Corps are broke by Detach’d Duties the Better. The General Thinks a Company a Sufficient Guard for the Stores, and Squantum.”
